per curiam:
The "direct access” petition in this case alleges a wrongful termination of a partial delivery of coats under a government contract. Other parts of the same contract were terminated for default, as to which actions plaintiff has filed four claims before the Armed Services Board of Contract Appeals (asbca). Plaintiff also held two other contracts for the manufacture of clothing for the Armed Forces, as to which the plaintiff and defendant have claims. In all, plaintiff received ten final contracting officer’s decisions, nine of which have been appealed to the asbca, while the tenth was appealed to this court in the instant petition.
Defendant moves to transfer the instant claim to the asbca so that it may be consolidated with plaintiffs other claims now pending before the Board. Defendant asserts that there are a substantial number of common issues, and *730that transfer will be in the interest of justice and for the convenience of the parties. Plaintiff does not oppose.
We grant defendant’s motion and transfer this case to the asbca under section 10(d) of the Contract Disputes Act of 1978, 41 U.S.C. § 609(d). See, e.g., Roubin & Janeiro, Inc. v. United States, 227 Ct.Cl. 580 (1981). It is unnecessary to retain jurisdiction in this court or to preserve plaintiffs right to proceed here on its "direct access” claim.